DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Request for Continued Examination filed on 22 February 2022.
This office action is made Non Final.
Claim 1, 6, 9, 12, 15, and 18 has been amended.
Claims 27-32 were cancelled. 
Claim 41 has been added.
All rejections from the previous office action were withdrawn as necessitated by the amendment. 
Claims 1-2, 6, 9, 12, 15, 18, 33-38, and 40-41 are pending.  Claims 1, 9, and 15 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 12, 15, 18, 33, 35-36, 38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US 20110191429 in further view of Microsoft Outlook 2016 (hereinafter “Outlook”)(copyrighted 2016)(Screenshots (SS0-9) in further view of Keohane et al (US 20140282079, 2014)
In the office action mailed on 7/29/21, The Examiner provided the document “Microsoft releases Office 2016”, dated 9/22/2015, that discloses Microsoft Office 2016, which included Outlook 2016, was released on 9/22/2015. Therefore, Microsoft Outlook 2016 was released on 9/22/15 resulting in the functionality of Microsoft Outlook 2016 being available since 9/22/15. 

	As per independent claim 1, Tu discloses a method comprising:
presenting, in a message composition user interface of a messaging application for a first child message of a parent message in a message thread, wherein the first child message is a reply to or a forward of the parent message, the first child message having one or more recipients automatically populated in a header field; receiving input in the message composition user interface from a user input device comprising message body content for the first child message (Fig. 4a; 0011-0013, 0018-0021: In a message application, a user interface allows a user to hit reply which results in a new child message being displayed wherein text entered by the user is entered. The entered text is considered a started response/partially composed message (input). In addition, the reply message created has recipients automatically populated in a header field (4a,b) The reply message is presented in a message composition from a user interface of an user input device (paragraphs [0018]), for a first reply message (first child message) to a first electronic message/earlier message (parent message) (paragraphs [0011], [0019]) in an e-mail thread (paragraphs [0011], wherein the first reply message (first child message) is a reply to the first electronic message/earlier message (parent message) (paragraphs [0011], [0019])
without sending the first child message, determining a difference in message body content (between message body content of the first child message and message body content of the parent message)”(Previously filed Claim 1, filed 6/18/2020, disclosed the difference in message body content as being the input as it is received in the message composition user interface from the user input device (as disclosed in Para 0044 of Applicant's specification).Thus, Figs. 4b & 4d; 0011, 0021-0023, show and disclose determining a started response/partially composed message (Fig. 4b,  [0011], [0021], [0023]) of the first reply message (first child message) that has not been sent (difference) and which is not in the message body of the first electronic message/earlier message (parent message) ([0023]),
storing the difference in message body content as stored input in a message data store (Fig. 4b; 0021, show and disclose without sending the first reply message (first child message), saving the received started response/partially composed message (received input) for the first reply message as a draft in association with the e-mail thread in RAM of the mobile communication device. This is a form of storing the input as it is received. Since the draft is saved in the memory, it’s also has to be stored in a data store, since a data store is the software location of the stored data and a memory is a form of data store. Also, Tu states that the draft is stored in a content store, which Tu states a file storage system for the portable electronic device. (0018) It is implicitly known any data such as a file storage on a device has to be stored on some form of memory of the device.); and
associating an identifier for the message thread with the stored difference in the message data store (storing the difference in message body content as stored input in a message data store in association with an identifier for the message thread)  (Fig. 4b; [0019]-[0023], disclose associating an identifier for the e-mail thread (0019) with the started response/partially composed message (the difference) (0020-0021, 0023) that is stored in the RAM or content store (0021). The started response/partially composed message (comprised of inputted text) will be copied and pasted as a reply to the latest/new thread (Fig. 4d, 0022). A message thread can be viewed as data store. Previously filed Claim 8 discloses the message thread is stored in memory. Thus, the message thread (store) is stored in a memory)
exiting the message composition user interface (Fig. 4b, [0022], show and disclose exiting from viewing of the message composition, which is similar or equivalent to exiting the message composition user interface).
subsequently, in response to an instruction to again present the message composition user interface for the stored input, when the instruction comprises an instruction to use the stored input as a new child message of a further message of the message thread other than the parent message, retrieving only the message body content of the stored input and presenting the message body content in the message composition user interface; (Figs. 4b-e; [0022]-[0023], show and disclose presenting the message composition with message body content for the new response message (new child message), the message body content comprising the received started response/partially composed message (received input) for the first reply message (first child message) (paragraph [0023]) previously saved as a draft in the RAM or content store (Figs. 4d-e, paragraph [0022])
	However, the cited art fails to specifically disclose receiving input in the message composition user interface from a user input device comprising message body content for the first child message and a change to the one or more recipients in the header field; without sending the first child message, storing the difference in message body content and the one or more recipients as changed for the first child message as stored input; after exiting, retrieving both the message body content and the one or more recipients as changed from the stored input and presenting the message body content and the one or more recipients as changed in the message composition user interface.
	However, Outlook is a messaging application that comprises a message composition user interface to read, write, and send email. SS1 shows two parents message that are selectable wherein one of the parent message has been selected and the contents are displayed on the right pane of the message application. The user can create a child message by selecting the reply button as shown in SS2. SS3 shows a message composition user interface within Outlook presenting a child message of a parent which is a reply of the message. SS3 shows a cursor in which input/text can be added to the message. SS4 shows receiving input/text into the message via the UI. It is implicitly known text input via an input device such as keyboard. Furthermore, a user can change the recipients field  (“To:”) on who should receive the child message. SS5 shows adding another recipient to the “To:” field. Thus, Outlook discloses receiving input to change one or more recipients in the header field (“To:”). Furthermore, Outlook allows messages (and changed recipients) to be saved/stored prior/without sending the message. Page 1 discloses unfinished (and unsent) messages are saved (automatically) as drafts. Furthermore, it is implicitly known that saved data is stored in at least a memory buffer. Furthermore, SS6 discloses selecting the other parent message in the mailbox. SS7 shows the contents of the other parent message in the mailbox to be displayed. By switching from display of the child message to the display of the other parent, it is viewed as exiting the message composition user interface. Furthermore, the user is allow to issue an instruction that would retrieve the message body of the child message and the changed recipients of the child message and present both in the message composition UI. SS8 shows the action of selecting the parent message that now comprises the saved child message. SS9 shows the stored child message displayed which includes the message body content (inputted text) and the additional recipient along with the original recipient. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified Tu’s messaging application with the disclosed features of Outlook since it provides a sense of relief to the user that user’s work is automatically saved if the user steps away or if the computer restarts before the user can manually save. 
However, the cited art fails to specifically disclose comparing the message body content of the first child message with the message body content of the parent message to determine a difference in message body content. However, Keohane et al comparing the body content of a first email and the body content of a second email to determine the differences between the bodies of the emails. Both emails are from the same thread sharing a common message identifier. The second email is older than the first one; therefore, one email is viewed as the parent, while the older email is viewed as the child.  Once the difference is determined between the two emails, that difference information is then saved. (0054, 0061,0073)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited with disclosed features of Keohane et al since it would have provided the benefit of the user can quickly and easily ascertain what the difference information is between compared emails, without the need to open each email to view the message body.

	As per dependent claim 2, Claim 2 recites similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Tu discloses wherein the instruction to use the stored input as a new child message occurs after a determination that the further message belongs to the message thread, the instruction to use the stored input as a new child message of the further message being responsive to presentation of an option to move the stored input to the new child message of the further message, (Fig. 4c-d; 0022-0023, show and disclose after determining that the further electronic message (0011) belongs to the e-mail thread (paragraphs [0011], [0021]), presenting a menu option to paste (paragraphs [0022]) the received started response/partially composed message (received input) for the first reply message (first child message) (paragraphs [0022]-[0023]) previously saved as a draft in the RAM or content store (paragraph [0021]) to the new response message (new child message) (Fig. 4b), where presenting the message composition occurs after receiving a command to paste the draft response of the first reply message previously saved in the RAM to the new response message (new child message).
As per dependent claim 6, Tu teaches wherein storing the difference in message body content and the one or more recipients as changed for the first child message in association with the identifier for the message thread occurs in response to a save command (0021-0023: discloses storing/saving the received started response/partially composed message (received input) for the first reply message (first child message) in association with the e-mail thread occurs in response to a save command (Fig. 4b, 0021).
	As per independent claims 9 and 15, Claims 9 and 15 recite similar limitations as in Claim 1 and is rejected under similar rationale. Furthermore, Tu discloses a medium, memory, input device, and processor (FIG 2)
As per dependent claims 12 and 18, Claims 12 and 18 recite similar limitations as in Claim 6 and is rejected under similar rationale.
As per dependent claim 33, based on the rejection of claim 1 and the rationale incorporated, Outlook discloses the child message is a forward of the parent message. (SS10-SS12: Discloses creating a child message that is a forward of the parent message. SS10 discloses selecting the forward button to create the child message. SS11 is the result of the forward button being selected. SS12 shows input and recipient(s) added).
As per dependent claims 35-36, 38, and 41, Claims 35-36, 38, and 41, recite similar limitations as in Claims 2 and 33 and are rejected under similar rationale.

Claims 34, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in further view of Outlook in further view of Keohane et al in further view of Shepherd et al (US 20140283142, 2014)
As per dependent claim 34, the cited art fails to specifically disclose after exiting the message composition user interface and prior to the instruction to again present the message composition user interface for the stored input, launching and executing an application other than the messaging application. However, Shepherd et al discloses pressing the home button causes the current application to no longer to be displayed. This results in a listing of applications to be displayed instead. (0329). Shepherd discloses opening up an application by selecting an application icon (0088). Thus, using the home screen, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention that a user can then select an icon to load a different application that will be displayed on the user screen. This allows the user to be able to load and interact with multiple applications with a few steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to have modified Tu’s with the disclosed features of Shepherd et al since it would have provided the intrinsic advantage of enhancing the convenience of using multiple applications on a device.
As per dependent claims 37 and 40, Claims 37 and 40 recite similar limitations as in Claim 34 and are rejected under similar rationale.  

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 15 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177